Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 19-24, 27, and 29-37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sanford (US Publication no. 20150285286). Regarding claim 19, Sanford discloses 
a support caddy comprising: a support rod (40, figure 7); a first connector (54, figure 6) having a rotational lock (68) to secure the first connector along the support rod, the support rod (40) extending through the rotational lock (68), the rotational lock (68) rotatable in a first direction to secure the first connector to a position along the support rod and rotatable in a second direction to permit the first connector to be moved axially along the support rod, the first connector including a supporting portion (61 and 62, figures 6 and 7); and a product holder (34, figure 8) capable of being suspended from the supporting portion (62) of the first connector.  
Regarding claim 20, the support caddy of claim 19, Sanford discloses wherein the supporting portion (61 and 62) includes a radially extending surface (top surface of ring of 61 or the bottom surface of 62, figure 6) to support the product holder (34, figure 8).  
Regarding claim 21, the support caddy of claim 19, Sanford discloses wherein the supporting portion includes a recess (62) to receive a portion of the product holder (34, figure 8).  
Regarding claim 22, the support caddy of claim 19, Sanford discloses wherein the first connector includes a body (52, figure 6) with the support rod (40, figure 7) extending through the body.  
Regarding claim 23, the support caddy of claim 22, Sanford discloses wherein the first connector includes a wedge (80’, figures 6-9 or 390, figure 12) positioned between the body (52) and the rotational lock (68), the rotational lock rotatable relative to the body to force the wedge against the support rod to lock the body to the support rod.  
Regarding claim 24,  the support caddy of claim 19, Sanford discloses further comprising a second connector (same as first connector 50 discussed above, figure 1) having a rotational lock to secure the second connector along the support rod (plural connectors 50 can be mounted to a single rod 40 for supporting tiered shelves) , the second connector including a supporting portion (61 and 62, figures 6 and 7) to suspend a second product holder (38) from the second connector.  
Regarding claim 27, the support caddy of claim 19, Sanford discloses wherein the first connector includes a second supporting portion (the second portion of 61, 62 opposite the first portion supporting 34, figure 8).  
Regarding claim 29, Sanford discloses a connector (360, figure 12) comprising: a body (360, figure 12) including an opening (opening of 360, figure 12) to receive a support rod (40) therethrough; a wedge (390, figure 12) ; a rotational lock (368, figure 12) including an opening (figure 9 370, figure 12) to receive the support rod (40) therethrough, the rotational lock (368, figure 12) rotatably attachable to the body (360) such that rotation of the rotational lock brings a first surface (370) of the rotational lock into engagement with the wedge (392, figure 12) to lock the body to the support rod (40).  
Regarding claim 30, the connector of claim 29, Sanford discloses wherein the wedge (390) has an annular body having a second surface (392), the first surface (370) of the rotational lock (368) engaging the second surface (392) to lock the body to the support rod.  
Regarding claim 31, the connector of claim 30, Sanford discloses wherein rotation of the rotational lock forces the first surface (370) of the rotational lock against the second surface (392) of the wedge urging the wedge radially inward against the support rod.  
Regarding claim 32, the connector of claim 29, Sanford discloses wherein the wedge (390) is positioned at least partially within the body (360, figure 12) when the body is locked to the support rod (figure 9).  
Regarding claim 33, the connector of claim 30, Sanford discloses wherein the first surface (370) and the second surface (392) include a conical portion (figure 12).  
Regarding claim 34, the connector of claim 29, Sanford discloses wherein a wedge surface (392, figure 12) of the wedge includes teeth (392).  
Regarding claim 35, the connector of claim 29, Sanford discloses wherein the body (360) and the rotational lock (398) include threads (370 and 392, figure 12) such that the rotational lock is threadable to the body to bring the first surface (370) of the rotational lock into engagement with the wedge (392).  
Regarding claim 36, the connector of claim 29, Sanford discloses wherein the body (360) includes a body surface (inner surface of opening of 364, figure 12 press against wedge 390) that engages the wedge (390) as the rotational lock is rotated to lock the body to the support rod (40).  
Regarding claim 37, the connector of claim 29, Sanford discloses wherein the body (360, figure 12) includes a supporting portion (362) to support a product holder (34, figure 8). Page 5 of 6  

Claims 29, 32, and 34-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Su (US Patent no. 10925403). Regarding claim 29, Su discloses a connector (22, figures 1 and 2) comprising: a body (22, figures 1-2) including an opening (opening of body 22 receiving rod 11, figure 9) to receive a support rod (11) therethrough; a wedge (222, figures 4 and 9-10) ; a rotational lock (23, figures 2 and 9-10) including an opening (figure 9) to receive the support rod (11, figures 9-10) therethrough, the rotational lock (23, figure 9) rotatably attachable to the body (22) such that rotation of the rotational lock brings a first surface (233) of the rotational lock into engagement with the wedge (222) to lock the body to the support rod (11).  
Regarding claim 32, the connector of claim 29, Su discloses wherein the wedge (222) is positioned at least partially within the body (22, figure 9) when the body is locked to the support rod (figure 9).  
Regarding claim 34, the connector of claim 29, Su discloses wherein a wedge surface (2223, figures 2 and 9) of the wedge includes teeth (2223).  
Regarding claim 35, the connector of claim 29, Su discloses wherein the body (22) and the rotational lock (23) include threads (233 and 2223, figure 9) such that the rotational lock is threadable to the body to bring the first surface (233) of the rotational lock into engagement with the wedge (222).  
Regarding claim 36, the connector of claim 29, Su discloses wherein the body (22) includes a body surface (2212, 2214, figure 7) that engages the wedge (2222, 2221, figure 7) as the rotational lock is rotated to lock the body to the support rod.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US Publication no. 20150285286) in view of Trautlein et al (US Patent no. 4390099).  Sanford discloses all the claimed features of applicant’s invention except for wherein the support rod includes a first support rod adjustably connected to a second support rod (per claim 25); or wherein a lock secures the first support rod and the second support rod to a desired combined length (per claim 26).  Trautlein et al (US Patent no. 4390099) discloses a support caddy comprising a support rod (14) which includes a first support rod (26, figure 9) adjustably connected to a second support rod (20); wherein a lock (32, figure 9)  secures the first support rod (26, figure 9) and the second support rod (20) to a desired combined length.   It would have been obvious to one of ordinary skilled in the art to have modify the support rod of Sanford such that the support rod includes a first support rod adjustably connected to a second support rod and a lock secures the first support rod and the second support rod for achieving a desired combined length as taught to be desirable by Trautlein.
	Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Sanford (US Publication no. 20150285286) in view of Yankello et al (US Patent no. 7658154).  Sanford discloses all the claimed features of applicant’s invention except for wherein the support rod includes at least one adjustable end cap.  Yankello discloses a support caddy comprising support rod (4, figures 10 and 12) with adjustable end cap (52, figure 12) such that “ caps 52 may be screwed onto threads 20 above the top shelf, as shown in FIG. 12, to complete the shelving unit. “( column 5, lines 6-8). It would have been obvious to one of ordinary skilled in the art to have modify the caddy of Sanford such that the support rod is provided with an adjustable end cap for a complete and finished appearance as taught to be desirable by Yankello.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record further demonstrate caddy and shelving of interest. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816.  The examiner can normally be reached on Monday -Friday, 8:00 - 5:00 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        



Khc